DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendment received on 12/21/2021.
Claims 1 – 8 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the gear section" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 is being rejected insofar as understood by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyajima et al. (8,878,125).
As to claim 2, Miyajima discloses an encoder including a base (15); a spindle gear (27) attached to a turning shaft (19); a counter-shaft gear (29, 31) configured to mesh with the spindle gear (27) and including a cylindrical gear section; a magnet (41, 43) provided in the counter-shaft gear (29, 31); and an annular bearing member (38) provided in the base (11, 15) and configured to support the counter-shaft gear (29, 31), a first axis is a longitudinal axis of the turning shaft and a second axis extends orthogonal to the first axis, and the magnet (41) is disposed to overlap the gear section (29) in a plan view when viewed in an axial direction of the second axis (Note Fig. 3).

    PNG
    media_image1.png
    532
    685
    media_image1.png
    Greyscale

As to claim 4, Miyajima discloses that the counter-shaft gear (29) includes a recess in a position overlapping the gear section (27) in the plan view from the direction in which the second shaft extends (23), and the magnet (41) is disposed in the recess.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5 - 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyajima et al. (8,878,125) in view of Sano (7,868,611).
	As to claim 1, Miyajima et al. (hereinafter Miyajima) discloses an encoder including a position detecting device comprising a base (11,15); a spindle gear (27) attached to a turning shaft (19); a counter-shaft gear (29, 31) configured to mesh with the spindle gear (27) and including a cylindrical gear section; a magnet (41, 43) provided in the counter-shaft gear (29, 31); and an annular bearing member (38) provided in the base (11, 15) and configured to support the counter-shaft gear (29, 31), wherein a first axis is a longitudinal axis of the turning shaft (19) and a second axis extends orthogonal to the first axis (Note Fig. 3).

    PNG
    media_image1.png
    532
    685
    media_image1.png
    Greyscale

Miyajima fails to explicitly disclose that the magnet is disposed to overlap the bearing member in a plan view when viewed in an axial direction of the second axis.
Sano discloses a rotary angle detecting device wherein the magnet (16) is disposed to overlap (30e, 30f, 30g) the bearing member (13, 14) in a plan view when viewed in an axial direction of the second axis (looking down form the direction in which the second axis extends; the straight line extending along the shaft portion of axis CL is a first axis and the straight 

    PNG
    media_image2.png
    754
    716
    media_image2.png
    Greyscale

Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having 
As to claim 3, Miyajima discloses that the counter-shaft gear (29) includes a recess in a position overlapping the bearing member (40) in the plan view from the direction in which the second shaft (23) extends, and the magnet (41) is disposed in the recess.
As to claim 5, Miyajima discloses a magnetism detection substrate (47) configured to detect a change in a magnetic field due to the magnet (41), and the magnetism detection substrate (53) is provided in the base section (11, 15).
As to claim 6, Miyajima discloses that the base section (11) includes a wall section, and the wall section is disposed between a magnetic sensor (45, 47, 49) of the magnetism detection substrate (53) and the magnet (41) of the counter-shaft gear (40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyajima et al. (8,878,125) in view JP (2014-115234).
As to claim 7, Miyajima discloses an encoder (1), (Col. 3, lines 35 - 37).  Miyajima fails to disclose the motor.  JP (2014-115234) hereinafter ‘234 discloses a rotational angle sensor for detecting the rotational angle of the output shaft of the motor (14, 14b), a mechanical absolute encoder (1) and an actuator [0074]-[0075].  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Miyajima in view of the teachings of ‘234 wherein the motor comprising the encoder would accurately detect the relative position of a movable part of an actuator. 
As to claim 8, Miyajima fails to disclose the motor.  ‘234 discloses a rotational angle sensor for detecting the rotational angle of the output shaft of the motor (14, 14b), a mechanical absolute encoder (1) and an actuator [0095, actuator for an industrial robot], [0074]-[0075].  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 






/REENA AURORA/         Primary Examiner, Art Unit 2858